 219320 NLRB No. 52SPX CORP.1Member Cohen finds it unnecessary to pass on the hearing offi-cer's recommendations regarding Objections 1 and 3 as he agrees
that Objection 5 should be sustained.2The hearing officer recommended overruling the remaining ob-jections. We reject the Petitioner's exception and we adopt the hear-
ing officer's recommendation to overrule Objection 6. In the absence
of exceptions, we adopt, pro forma, the hearing officer's rec-
ommendations to overrule that part of Objection 1 alleging Employer
threats and predictions of strikes and violence if the Union won the
election, and Objections 2 and 4.3All dates are November 1994 through January 1995 unless other-wise stated.Contech Division, SPX Corp. and InternationalUnion, United Automobile, Aerospace and Ag-
ricultural Implement Workers of America
(UAW), AFL±CIO, Petitioner. Case 7±RC±20485December 19, 1995DECISION AND DIRECTION OF SECONDELECTIONBYMEMBERSBROWNING, COHEN, ANDTRUESDALEThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held January 12, 1995, and the hearing officer's report
recommending disposition of them. The election was
conducted pursuant to a Stipulated Election Agree-
ment. The tally of ballots shows 154 for and 196
against the Petitioner, with 4 challenged ballots, an in-
sufficient number to affect the results.The Board has reviewed the record in light of theexceptions and briefs, has adopted the hearing officer's
findings and recommendations,1and finds that theelection must be set aside and a new election held.The Petitioner filed six objections to the election.The hearing officer recommended sustaining (1) that
part of Objection 1 alleging Employer predictions of
loss of customer business as an inevitable result of a
union victory; (2) Objection 3 (alleging Employer
threats that it would close the plant and go out of busi-
ness, or that customers would remove work from the
Employer if the Union won the election); and (3) Ob-
jection 5 (alleging Employer confiscation of union lit-
erature). We agree with the hearing officer, for the rea-
sons fully set forth in his report, that Objection 5should be sustained. We also agree with him, for the
reasons set forth below and in his report, that those
parts of Objections 1 and 3 alleging Employer pre-
dictions of loss of customer business as an inevitable
result of a union victory should be sustained. Accord-
ingly, we direct that the election be set aside and that
a second election be conducted.2I. FACTSThe Employer produces automotive parts for TRW,Ford Motor Company, and other automotive suppliersat the Employer's Dowagiac, Michigan plants 1 and 3involved in this proceeding.On November 17, 1994,33 days after the Unionfiled the representation petition in this case, Employer
Human Resources Manager Dwayne Weber distributed
a letter to employees asserting, among other things,
that over two-thirds of the 600 plants that had closed
in Michigan over the past 2 decades had union work
forces.One of the Employer's election campaign handoutsto employees contained a reprinted newspaper article
concerning Ford's removal of their manufacturing dies
from a struck supplier's plant in Indiana. In the mar-
gins of the reprinted pages, the Employer emphasized
two statements from the article, as follows: ``DIESOWNEDBYFORDMOTORCOMPANY
,'' and ``THEDIES
WOULDHAVESTAYEDATTHEPLANTANOTHERFOUR

YEARSIFTHESTRIKEHADNOTOCCURRED
.'' The Em-ployer also emphasized in the margin that the union in-
volved in the article was the UAWÐthe Petitioner in
this case. Another of the Employer's campaign hand-
outs to employees contained a reprint of a 1982 letter
from one of the Employer's customers to the Employ-
er's then-general manager, in which the customer
states that it had ``closed its doors ... due to union
difficulties'' (emphasis in handout as distributed by theEmployer). On the back page of both of the above
handouts, the Employer printed the following message,
in large print: ``SAYNOTOTHEPOSSIBILITYOFLOST
CUSTOMERS, LOSTJOBS
, LOSTPAY
, LOSTBENEFITS
,ANDOTHERTROUBLES
ÐVOTENO
.''Also during the critical period, the Employershowed a series of videos to the employees, in small
group meetings. One video dealt with strikes and plant
closings at plants where employees were represented
by unions, focusing primarily on the UAW.Around Christmas, the Employer removed produc-tion of a Ford part (identified as MN±12) from its
Dowagiac, Michigan facility involved in this proceed-
ing, and assigned production of it to its Auburn, Indi-ana facility, which is not involved in this proceeding.
The Employer did not, however, provide the Dowagiac
employees with an explanation for why production of
this Ford part was being removed from the facility. Di-
rector of Manufacturing Joe Barry testified that al-
though he normally would have considered it impor-
tant for morale purposes to let the Dowagiac employ-
ees know why production of a part was leaving the
plant, he did not, in this instance, issue any explana-
tory communication to the employees, and he offered
no reason at the hearing for not having done so.The Employer also manufactures rack and pinionhousing castings for TRW at the Dowagiac facility,
using TRW's manufacturing dies in the process. Manu- 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
facture of this product constitutes about 90 percent ofthe output of plant 1 and about 15 percent of the out-
put of plant 3. The Employer's 5-year contract with
TRW for the manufacture of this product was sched-
uled to expire on December 31, 1995, about a year
after the scheduled election. A few days after the
Union filed its representation petition on November 14,the Employer and TRW began negotiations for a suc-
cessor contract, to continue production of TRW's cast-
ings. During this first negotiating session, TRW's di-
rector of purchasing, Gary Mahon, told the Employer's
director of sales and marketing, Robert Davis, that
TRW wanted to postpone continued contract negotia-
tions until the Employer's union representation issue as
well as some longstanding quality and delivery issues
between the Employer and TRW were resolved.In a December captive audience speech, Manufactur-ing Director Barry brought up the subject of TRW's
relationship with the Employer, telling the employees
that TRW would not sign a contract for production of
the castings until after the election. In a separate cap-
tive audience speech, Manufacturing Manager Brad
Farver again raised the subject of TRW's attitude to-
ward unionized suppliers, referring to a letter from
TRW to the Employer, and indicating to the employees
that TRW executives did not want to work in compa-
nies that had unions, and telling them that TRW had
communicated a concern to the Employer about the
possibility of the Employer becoming unionized.
Farver, however, declined to elaborate when asked by
employees at this meeting to explain his comments
about why TRW would not want to deal with the Em-
ployer if it became unionized. Nor did the Employer
explain to the employees that product quality and de-
livery issues were contributing factors in TRW's hesi-
tancy at entering into a long-term renewal contract.During a series of late December meetings withgroups of employees called to show an antiunion video
depicting strike violence, Barry and Farver each
brought up the subject of the Employer's above-con-
tract renewal negotiations with TRW. Barry told the
employees that the negotiations had been suspended
``until we got some of our problems behind us.''
Farver told the employees that TRW had postponed
long-term agreements ``until our issues are resolved.''During the 2 weeks immediately preceding the elec-tion, the Employer displayed large poster photographs
of closed manufacturing plants. These posters remained
on display in both plants until just before the election.
Then, on January 10, 2 days before the election, the
Employer distributed a handout signed by Human Re-
sources Manager Weber that explained that all of the
plants pictured in the posters were in Michigan and
were now closed, that all of the employees who had
worked in those plants were now laid off, many per-
manently, and that in each instance the laid off em-ployees had been represented by a union. Weber'smemo went on to state that since 1987, there had been
a reduction of almost 400 unionized (UAW) jobs at the
Employer's parent company plant in Muskegon, Michi-
gan, and that within the past year, 105 unionized jobs
were lost when the Employer's parent company closed
the Ravenna, Michigan plant because of ``ineffective
operation.'' The memo said that the point was simple:
``A UNION DOES NOT PROVIDE JOB SECU-RITY.''In the meantime, about a week or two before theelection, Supervisor Mark Hunsberger told at least
three or four employees individually that the Employer
was known for correcting its mistakes, and that TRW
had sent one of its dies to another company to see if
they could produce the part.On January 9, 3 days before the election, the Em-ployer's president, Al Zagotta, sent a letter to all em-
ployees in which he informed them that the Employer
was in a ``very critical stage in its relationship with
certain key customers like TRW, Ford, and Saginaw.''
Zagotta's letter continued:I am concerned that if the Dowagiac plant devel-ops a reputation for not being a dependable sup-
plierÐbecause of labor problems, a UAW-led
strike, or even the possibility of a strike every
time the contract comes up for renewalÐour cus-
tomers may become nervous and look elsewhere
for another source for their parts.There is, however, no objective factual evidence tosupport Zagotta's implication to employees that the
Employer's customers ``become nervous'' as a result
of the mere presence of a union.In a captive audience speech to employees on Janu-ary 10, 2 days before the election, Division Manager
Gary Walker emphasized that the Employer was
``greatly concerned about the impact the union could
eventually have on our customers like TRW and our
ability to compete.'' He also referred to what he
termed the ``horrendous strike record of the UAW,''
``the 100's [hundreds] of closed plants in Michigan
and the hundreds of thousands [of] UAW members
who lost their jobs ... as a result of inefficient oper-

ation and UAW-led strikes.'' Walker told the employ-
ees that from what he had personally seen, ``the UAW
is always at the heart of conflict.'' Walker told the em-
ployees about three plants owned by the Employer's
parent company in Western Michigan (which were also
described in Human Resource Manager Weber's Janu-
ary 10 memo to employees, distributed the same day
as Walker's captive audience speech), which were
unionized and either partially or totally shut down be-
cause they were allegedly no longer competitive.Also on January 9 and 10, during the same 2-dayperiod when Zagotta and Walker made their above 221SPX CORP.4NLRB v. Gissel Packing Co., 395 U.S. 575, 618±619 (1969) (ci-tations omitted).statements to the employees, and just a few days be-fore the January 12 election, TRW Quality Representa-
tive Jack Fannon made a very thorough inspection tour
of the Employer's Dowagiac facility, accompanied by
an entourage of Employer managers and supervisorsÐ
all of which was highly visible to the employees.II. ANALYSISANDCONCLUSIONS
The Supreme Court has cautioned that while an em-ployer may make a prediction to its employees about
the precise effect that it believes that unionization will
have on the company:[T]he prediction must be carefully phrased on thebasis of objective fact to convey an employer's
belief as to demonstrably probable consequences
beyond [the employer's] control or to convey a
management decision already arrived at to close
the plant in case of unionization.... If 
there isany implication that an employer may or may not
take action solely on its own initiative for reasons
unrelated to economic necessities and known only
to him, the statement is no longer a reasonable
prediction based on available facts but a threat of
retaliation based on misrepresentation and coer-
cion .... 
[A]n employer is free only to tell``what he reasonably believes will be the likely
economic consequences of unionization that areoutside his control,'' and not ``threats of eco-
nomic reprisal taken solely on his own volition.''4Applying these principles to the facts in this case,we agree with the hearing officer that parts of the Em-
ployer's speeches, statements, and other communica-
tions had a reasonable tendency to create and reinforce
an atmosphere of fear among the employees that a
union victory could result in loss of work, jobs, and
customers, and in-plant closure.Thus, as the hearing officer found, in the absence ofan explanation from the Employer to the employees
for the removal of production of Ford's MN±12 part,
the reprinted newspaper article distributed to employ-
ees about Ford's removal of their manufacturing dies
from a struck supplier's plant in Indiana took on added
significance for the employees, and would tend to sug-
gest to them that the removal of production of Ford
part MN±12 from the Employer's Dowagiac facility
may have been related to the presence of the Union.As the hearing officer also found, Barry and Farverput the blame for the postponement of the renewal of
the TRW contract on the presence of the Union and
the election. We also agree with the hearing officer's
finding that given the nature of Hunsberger's statement
that the Employer's largest customer was trying out al-ternative suppliers, this statement probably would havebeen widely disseminated throughout the unit.Additionally, the hearing officer found, and againwe agree, that the comments to employees by Barry
and Farver about the postponement of contract renewal
negotiations with TRW, and Hunsberger's comments
to employees about TRW trying out alternative suppli-
ers, all raised by these Employer officials in the con-
text of the Employer's campaign against the Union,
would reasonably lead the employees to conclude that
TRW's relationship with the Employer was in jeopardy
because of the Union, and that the outcome of the
election could determine whether the TRW contract
was renewed.As the hearing officer further found, in the contextof the statements of Barry, Farver, and Hunsberger,
which gave the employees reason to believe that TRW
and Ford were already retreating from their relation-
ship with the Employer because of the Union, Walk-
er's statements in his January 10 speech had a reason-
able tendency to make the employees fear that a union
victory could result in loss of work for the Employer.The hearing officer also found that the impressionconveyed to the employees by the comments of Barry,
Farver, and Hunsberger was further amplifiedÐinten-
tionally or notÐby TRW Representative Fannon's
highly visible quality inspection tour just a few days
before the election, which in turn (1) gave added
weight to Zagotta's stated concern that the Employer's
customers would become nervous about the Union's
presence, and (2) provided additional context for
Walker's expressed concern about whether the Em-
ployer's relationship with TRW would be affected by
the outcome of the election. Thus, the hearing officer
found that the Employer created an atmosphere in
which Zagotta's and Walker's end-of-campaign state-
ments to employees would reasonably have been un-
derstood by them as an implicit prediction that work
and jobs would be lost if the Union won the election.
We agree with the hearing officer, and we find that the
record does not establish that this prediction is based
upon objective facts beyond the Employer's control,
and that it thus constitutes an objectionable threat of
lost customers, warranting the setting aside of the elec-
tion.As seen, the Employer's president, Zagotta, told em-ployees that if the plant developed a reputation for
undependability ``because of labor problems, a UAW-
led strike, or even the possibility of a strike ... our

customers may become nervous and look elsewhere.''
The Employer argues that Zagotta ``did not imply that
the presence of the UAW alone would definitivelycause Contech's customers to become nervous,'' but
instead only told them that the customers ``may'' be-come nervous, and then only ``if'' the plant got a badreputation because of, inter alia, the ``possibility'' of a 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Id. at 620 (citation omitted).6998 F.2d at 369 (citation omitted).7Id.8Id.strike. Thus, argues the Employer, Zagotta neverthreatened that adverse consequences would be delib-
erately inflicted by the Employer if the Union won the
election. But we find that, under the totality of the
campaign circumstances set forth above, the employees
could reasonably infer from Zagotta's statements that
customers, or at least work, would be lost if the Union
won the election. The Supreme Court's closing guid-
ance in NLRB v. Gissel, supra, is particularly applica-ble here:[An employer] can easily make his views knownwithout engaging in ``brinksmanship'' when it be-
comes all too easy to ``overstep and tumble [over]
the brink''.... At 
the least he can avoid coer-cive speech simply by avoiding conscious over-
statements he has reason to believe will mislead
his employees.5The Employer argues further that Zagotta's andWalker's statements are unobjectionable under NLRBv. Pentre Electric, 998 F.2d 363 (6th Cir. 1993). Wedo not agree, because we find that case substantially
distinguishable from this one.In a speech to employees about a month before theelection in Pentre, the employer's president and owner,Luff, said that specified customers of the employer did
not use union contractors. He told the employees that
he therefore thought that if they chose to be rep-
resented by a union, three of the employer's current
customers would stop doing business with the em-ployer. He also told them that he thought the company
would not have the same customer base if the employ-
ees chose to be represented by a union, and that he did
not know how the company would go about getting
another customer base to replace it. Luff also told the
employees that they would not have the jobs they had
now if they had been represented by a union, and that
he thought that it would be very difficult for them to
get work if they chose to be represented by a union.Luff also told the employees, however, that hethought the company could ``make it,'' that it had
been successful for 6 years and he wanted to keep it
that way, and that he thought it would prosper.During the week before the election in Pentre, theemployer's vice-president and co-owner, Meehan, met
with about 10 employees in separate one-on-one con-
versations. He told each of them that in the employer's
industry, electrical contracting, the work that the em-
ployer was doing was traditionally done by open shop
companies, and that the employer was not doing union
work and was not competing against union contractors.
Meehan also told them that almost all of the employ-
er's large customers were strictly open shop compa-
nies, that it would be difficult for the employer to keep
these particular customers if it became a union contrac-tor, that if the employer became a union contractor itwould have to establish new customers, and that he
was not prepared to reestablish the company with a
new customer base.The court found, contrary to the Board, that the ex-ecutives' statements were protected under Section 8(c)
of the Act, and thus not in violation of Section 8(a)(1).
The court noted early in its analysis that ``it is often
difficult in practice to distinguish between lawful ad-
vocacy and threats of retaliation.''6The court found,however, that the executives' statements in question
were nothing more than predictions about the con-
sequences of the employer's unionization, and that
there was nothing in the record to show that these pre-
dicted consequences were driven by the employer's de-
sire to punish its employees for voting in favor of the
union.7More specifically, while the court recognizedthat Section 8(c) does not protect employer predictions
about the effects of unionization if they have a reason-
able tendency to have a coercive effect on the employ-
ees, it found that the reasonable tendency of the state-ments of the employer's executives was not coercive
in effect.8In this regard, the court noted that Luff sim-ply and accurately told the employees that most of the
employer's customers did not employ union contrac-
tors, that he consequently predicted that the employer
would therefore lose customers and would have to
build a new customer base if the union won the elec-
tionÐand that he did not intimate that the employer
would close the plant as a result of union animus. In
short, the court found that Luff conveyed nothing more
than his analysis of the likely economic consequences
of unionization of the employer, in light of his knowl-
edge of the employer's customers and competitors, and
on the basis of matters outside of his control. The
court also noted that Luff made no threats and did not
intersperse his comments with comments against the
union. In fact, as the court particularly noted, Luff
even told the employees that the company would pros-per, and that he and Meehan wanted to continue thecompany on its successful course.There were simply no such words of encouragementfrom the Employer or its executives in the case at
hand, and the Employer's words of discouragement
and predictions of adverse consequences of unioniza-
tion were, unlike in Pentre, continuous, pervasive, andclearly far more extensive than the remarks of Luff
and Meehan in Pentre.More particularly, and unlike in Pentre, the Em-ployer here created and reinforced an overall atmos-
phere of fear among the employees that a union vic-
tory could result not only in loss of work and cus-
tomers, but in plant closure itself. In the midst of all 223SPX CORP.this, and particularly around the same time that theEmployer was warning the employees that TRW
would not renew its long-term production contract
until after the election, the Employer, at Christmas-
time, inexplicably removed production of a Ford partfrom its Dowagiac facility. The employer in Pentre en-gaged in no such comparable conduct in the context of
its warnings about the possible loss of customers re-
sulting from unionization. Indeed, the Employer here
followed its failure to explain the removal of produc-
tion of the Ford part around Christmas with a display
of large poster photographs of closed manufacturing
plants, which it left on display until just before the
election, at which time it then (1) explained to the em-
ployees that these had all been unionized plants, and
(2) told several employees that TRW had already actu-
ally shifted some of its production away from the Em-
ployer. There was no comparable employer conduct in
Pentre.Thus, unlike in Pentre, it was not until the Em-ployer had set the stage with the above conduct, state-
ments, and messages that, only 3 days before the elec-
tion, President Zagotta told the employees that the Em-
ployer was at a ``very critical stage in its relationship
with certain key customers like TRW, Ford, and Sagi-naw,'' and that the Employer's customers ``may be-come nervous and look elsewhere for another source
for their parts'' if the Dowagiac plant developed a rep-
utation for undependability because of, among other
things, ``labor problems ... or even the possibility of

a strike.'' The full-blown inspection visit from TRW
to Dowagiac in the last remaining days before the elec-
tion gave the employees actual notice of the asserted
``nervousness'' of one of the Employer's biggest cus-
tomers.Clearly, then, the circumstances addressed by thecourt in Pentre are substantially different in scope andintensity from those created by the Employer here. Un-like in Pentre, in the final analysis, there is no evi-dence here that the Employer's customers would cease
being customers simply because the Employer was
unionized. The Employer's asserted belief that its best
customers would desert it in the face of unionization
is not, in our view, supported by the record, and, un-
like the court's assessment of the remarks in Pentre,does not convey the Employer's belief as to demon-
strably probable consequences beyond its control.[Direction of Second Election omitted from publica-tion.]